FILED
                             NOT FOR PUBLICATION
                                                                            SEP 20 2012
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT



TIMMY RAY TYSON, a.k.a. Muwakkil                 No. 11-16262
D.S. Al-Hizbullahi, a.k.a. Timmy Ray
Tyson, Sr.,                                      D.C. No. 3:04-cv-04903-MMC

               Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Timmy Ray Tyson appeals pro se from the district

court’s dismissal order and summary judgment in his 42 U.S.C. § 1983 action

alleging various constitutional violations. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a dismissal for failure to serve the

summons and complaint in a timely manner, Oyama v. Sheehan (In re Sheehan),

253 F.3d 507, 511 (9th Cir. 2001), and we review de novo summary judgment,

Taylor v. List, 880 F.2d 1040, 1044 (9th Cir. 1989). We affirm.

      The district court did not abuse its discretion in dismissing without prejudice

the claims against all defendants except Woodford for failure to effect timely

service of process. See Fed. R. Civ. P. 4(m) (requiring service within 120 days

after the complaint is filed); In re Sheehan, 253 F.3d at 512-13 (discussing good

cause standard and the district court’s broad discretion to extend time for service or

dismiss without prejudice).

      The district court properly granted summary judgment for Woodford on

Tyson’s claims concerning his placement in administrative segregation and secured

housing, his denial of good time credits, his access to mail and the courts, the

restriction of outdoor exercise, and the refusal to recognize his legal name because

Tyson failed to raise a genuine dispute of material fact as to whether Woodford

directed, participated in, or had knowledge of the alleged constitutional violations.

See Taylor, 880 F.2d at 1045 (“Liability under section 1983 arises only upon a

showing of personal participation by the defendant.”).

      The district court did not abuse its discretion in denying Tyson’s motions for

reconsideration because Tyson failed to show grounds warranting reconsideration.


                                           2                                       11-16262
See Sch. Dist. No. IJ, Multnomah Cnty., Or. v. AcandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (reviewing for an abuse of discretion and setting forth requirements

for reconsideration).

      The district court did not abuse its discretion in denying Tyson’s motions to

compel discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and describing district court’s broad discretion to

permit or deny discovery).

      The district court did not abuse its discretion in denying Tyson’s motions for

appointment of counsel because Tyson failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstance” requirement).

      Tyson’s contentions regarding the denial of his application for in forma

pauperis status for service on defendants and the denial of his various motions for

default are unpersuasive.

      AFFIRMED.




                                           3                                    11-16262